Citation Nr: 0602055	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Esq.




INTRODUCTION

The veteran had active duty from January 1973 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied service connection for 
obstructive sleep apnea.

In August 2003, the Board remanded the case for additional 
development.  Following completion of that development, the 
Board denied service connection for obstructive sleep apnea 
in July 2004.   The veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC.)  In May 2005, 
the Secretary and Appellant filed a joint Motion for Remand 
and to Stay Further Proceedings.  In a May 2005 decision, the 
CAVC granted the motion and vacated and remanded this matter 
back to the Board for readjudication.  The Board remanded the 
claim in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In a VA Form 9 received on October 1, 2004, the veteran 
stated that he submitted information to the RO in Montgomery, 
Alabama, on March 4, 2004.  He stated that he obtained this 
information from the American Sleep Apnea Association from 
the Internet and that it contained information regarding the 
association of sleep apnea with regard to blunt force trauma.  
This evidence is not currently associated with the claims 
folder and must be obtained on remand.

Accordingly, this case is remanded for the following:

1.  As noted above, the veteran stated 
that he submitted information to the RO 
in Montgomery, Alabama, on March 4, 
2004.  He stated that he obtained this 
information from the American Sleep 
Apnea Association from the Internet and 
that it contained information regarding 
the association of sleep apnea with 
regard to blunt force trauma.  The RO 
should attempt to locate this evidence.  
If it is unable to locate it, the RO 
should ask the veteran to resubmit the 
evidence. 
 
2.  Then, readjudicate the claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information or evidence 
obtained since the issuance of the 
October 2005 supplemental statement of 
the case (SSOC).  If the decision 
remains adverse to the veteran, furnish 
him and his representative an SSOC and 
afford a reasonable period of time 
within which to respond thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


